Per Curiam.

The bureau claims that it has no duty to explain its decision because no statute specifically imposes one. It seeks to distinguish cases such State ex rel. Mitchell v. Robbins & Myers, Inc. (1983), 6 Ohio St.3d 481, 6 OBR 531, 453 N.E.2d 721; State ex rel. Noll v. Indus. Comm. (1991), 57 Ohio St.3d 203, 567 N.E.2d 245; and State ex rel. Yellow Freight Sys., Inc. v. Indus. Comm. (1994), 71 Ohio St.3d 139, 642 N.E.2d 378, by observing that those cases involved the Industrial Commission of Ohio, which did, and continues to, have a statutory duty under former R.C. 4123.515 to explain its decisions.
While the bureau’s statutory observations are true, we do not agree that they do — or should — excuse it from having to explain its decisions. The purpose of an explanation requirement is “to inform the parties and potentially a reviewing court of the basis for the commission’s decision.” Yellow Freight at 142, 642 N.E.2d at 380. As to the latter, we in Mitchell wrote:
“•[A] decision * * * which specifically sets forth the basis for the decision will enable this court, as well as the Court of Appeals for Franklin County, to readily discern the specific grounds relied upon and whether the record supports such a *676finding when a party to the proceeding initiates an action for a writ of mandamus. Our task will be eased by a succinct statement setting forth * * * why the claimant was granted or denied benefits.” Mitchell at 484, 6 OBR at 534, 453 N.E.2d at 725.
From the perspective of the litigants, Mitchell also notes that “equally as important, those parties precluded from perfecting an appeal in accordance with [former] R.C. 4123.519 will be better advised [by succinct explanation] as to why a particular decision was reached.” Id. On a more personal level, Justice Douglas noted in his Noll concurrence:
“It is well to remember that we are dealing with the very existence of real live human beings who have suffered an industrial injury. They are not just another number to be dealt with in some perfunctory way. Surely it is not unreasonable, overburdensome or onerous to require the commission to set forth an explanation * * * .” Noll at 210, 567 N.E.2d at 252.
We do not believe that any of these considerations change merely because the bureau as opposed to the commission authored the order. Therefore, we find that the duty to explain its decisions also applies to the bureau.
Having so found, we must next determine whether the order’s explanation was adequate. The bureau denied the proposed settlement on a form specifically designed for that purpose. It lists three potential reasons for disapproval, with boxes next to each one. Those reasons are (1) “the requested settlement amount represents an excessive value for the above-referenced claim(s)”; (2) “the employer was not willing to sign the settlement agreement”; and (3) “Other — There is no settlement value.”
We find the selected option — no settlement value — to be self-explanatory. By so indicating, the bureau has articulated its belief that compensation paid previously is sufficient and that claimant is simply entitled to no more. Given the minor nature of claimant’s injury, the ruling makes sense and, in and of itself, is deemed satisfactory.
We affirm that portion of the court of appeals’ judgment that imposes a duty to explain on the bureau. We reverse that portion which vacates the order and returns it to the bureau, and deny the writ.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick and Pfeifer, JJ., concur.
F.E. Sweeney, J., concurs in part and dissents in part and would grant the writ.
Cook and Lundberg Stratton, JJ., dissent.